

Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT


SECOND AMENDMENT, dated as of May 6, 2020 (this “Second Amendment”), to the
Credit Agreement, dated as of October 16, 2017 (as amended by that certain
Augmenting Lender Supplement dated as of October 26, 2018, that certain First
Amendment dated as of December 21, 2018, and as further amended, restated,
modified or supplemented from time to time, the “Credit Agreement”), by and
among RADIAN GROUP INC., a Delaware corporation (the “Borrower”), each of the
lenders from time to time party thereto (collectively, the “Lenders” and
individually, each a “Lender”), ROYAL BANK OF CANADA, as administrative agent
for the Lenders (the “Administrative Agent”) and an LC Issuer, and the other
agents and arrangers party thereto.


WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to the amendments to the Credit Agreement provided for herein.


NOW, THEREFORE, in consideration of the material agreements, provisions and
covenants contained herein, the parties agree as follows:


Section 1. Definitions. Capitalized terms used in this Second Amendment but not
defined herein shall have the meanings assigned thereto in the Credit Agreement.


Section 2. Amendments. Effective as of the Second Amendment Effective Date (as
defined below), the Credit Agreement is hereby amended as follows:


(a) The definition for “Facility Termination Date” shall be replaced in its
entirety with: “Facility Termination Date” means January 18, 2022 or any earlier
date on which the Aggregate Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.


(b) The definition for “Eurocurrency Base Rate” shall be replaced in its
entirety with: “Eurocurrency Base Rate” means, with respect to a Eurocurrency
Advance for the relevant Interest Period, the greater of (a) zero percent (0.0%)
and (b) the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) appearing on the applicable Reuters Screen
(or on any successor or substitute page on such screen) as of 11:00 a.m. (London
time) on the Quotation Date for such Interest Period, and having a maturity
equal to such Interest Period; provided that, if the applicable Reuters Screen
(or any successor or substitute page) is not publicly available for any reason,
the applicable Eurocurrency Base Rate for the relevant Interest Period shall
instead be the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Administrative Agent in
its reasonable discretion as of 11:00 a.m. (London time) on the Quotation Date
for such Interest Period, and having a maturity equal to such Interest Period;
provided that, if no such interest settlement rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) is publicly available, the applicable Eurocurrency Base Rate for the
relevant Interest Period shall instead be the rate reasonably determined by the
Administrative Agent to be the rate at which RBC or one of its Affiliate banks
offers to place deposits in Dollars with first-class banks in the interbank
market at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period, in the approximate amount of RBC’s
relevant Eurocurrency Loan and having a maturity equal to such Interest Period.
Notwithstanding the foregoing, if the Administrative Agent (i) determines that
the interest settlement rate for deposits in Dollars



--------------------------------------------------------------------------------



administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) or any other generally recognized
financial information service selected by the Administrative Agent in its
reasonable discretion is not publicly available and such circumstances are
unlikely to be temporary, (ii) determines that the circumstances described in
the preceeding clause (i) of this sentence has not arisen but the supervisor for
the administrator of the LIBO Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be used
for determining interest rates for loans or (iii) new syndicated loans have
started to adopt a new benchmark interest rate, then the Administrative Agent
and the Borrower shall endeavor to establish an alternate rate of interest to
the Eurocurrency Base Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable, provided that to the extent that the
Administrative Agent determines that adoption of any portion of such market
convention is not administratively feasible or that no market convention for the
administration of such alternate rate of interest exists, the Administrative
Agent shall administer such alternate rate of interest in a manner determined by
the Administrative Agent in consultation with the Borrower. Notwithstanding
anything to the contrary, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. If a notice of an alternate rate of interest has been
given and no such alternate rate of interest has been determined, and (x) the
circumstances under clause (i) or (iii) above exist or (y) the specific date
referred to in clause (ii) has occurred (as applicable), Alternate Base Rate
shall apply without regard to clause (c) of the definition thereof. Provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.


Section 3. Condition Precedent to Effectiveness. This Second Amendment shall
become effective on the date that each of the following conditions precedent is
satisfied or waived in accordance with Section 8.3 of the Credit Agreement (such
date, the “Second Amendment Effective Date”):
(a)The Administrative Agent shall have received counterparts of this Second
Amendment executed by the Required Lenders and the Borrower.


(b)The Administrative Agent shall have received (i) copies of the resolutions of
the board of directors, authorized subcommittee thereof, or other equivalent
body of each Loan Party authorizing the execution, delivery and performance of
this Second Amendment, certified as of the Second Amendment Effective Date by an
Authorized Officer of such Loan Party, (ii) a certificate of an Authorized
Officer of each Loan Party certifying the names and true signatures of the
officers of such Loan Party authorized to execute, deliver and perform, as
applicable, this Agreement and all other Loan Documents to be delivered by such
Loan Party hereunder, (iii) the articles or certificate of incorporation or
equivalent document of each Loan Party as in effect on the Second Amendment
Effective Date, certified by the Secretary of State (or similar, applicable
Governmental Authority) of its state of incorporation or organization as of a
recent date, (iv) the by-laws or equivalent document of each Loan Party as in
effect on the Second Amendment Effective Date, certified by an Authorized
Officer of such Loan Party as of the Second Amendment Effective Date and (v) to
the extent such concept is applicable in such jurisdiction, a certificate of
good standing or equivalent document for each Loan Party from the



--------------------------------------------------------------------------------



Secretary of State (or similar, applicable Governmental Authority) of its state
of incorporation or organization as of a recent date.


(c)The Administrative Agent shall have been paid all reasonable and documented
costs and out-of-pocket expenses (including, without limitation, reasonable
attorney’s fees and legal expenses of the Administrative Agent in accordance
with 6(i) below) incurred in connection with this Second Amendment or otherwise
required to be paid under the Credit Agreement, to the extent invoiced to the
Borrower no later than two Business Days prior to the Second Amendment Effective
Date.


(d)The Administrative Agent shall have received a certificate signed by an
Authorized Officer of the Borrower, dated as of the Second Amendment Effective
Date, certifying that each of the conditions precedent specified in clauses (e)
and (g) of this Section 3 have been satisfied.


(e)The representations and warranties contained in Section 5 hereof are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of the Second Amendment Effective
Date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all respects on and as of such earlier date
and (y) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the
Second Amendment Effective Date, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.


(f)Each consenting Lender shall have been paid their respective Consent Fee.


(g)No Default or Event of Default shall have occurred and be continuing on the
Second Amendment Effective Date.


(h)The Administrative Agent shall have received a written opinion of Faegre
Drinker Biddle & Reath LLP, in form and substance acceptable to the
Administrative Agent, addressed to the Administrative Agent and the Lender.


Section 4. Consent Fee. As consideration for each Lender’s consent to the
amendments of the Credit Agreement effected pursuant to this Second Amendment,
the Borrower agrees to pay (or cause to be paid) to each consenting Lender a fee
(the “Consent Fee”) equal to 0.225% of the aggregate amount of such Lender’s
Commitments under the Credit Agreement as of the Second Amendment Effective
Date.
Section 5. Representations and Warranties. Each Borrower represents and warrants
to the Administrative Agent and the Lenders that on the Second Amendment
Effective Date, the following statements are true and correct:


(a) Authorization; No Conflict. The execution, delivery and performance by each
Loan Party of this Second Amendment, (i) are within each Loan Party’s corporate
or other organizational powers, (ii) have been duly authorized by all necessary
corporate or other organizational action, (iii) require no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person, except such as have been obtained
and are in full force and effect, (iv) do not contravene the terms of any Loan
Party's or any of its Subsidiaries' articles of



--------------------------------------------------------------------------------



incorporation, by-laws, memorandum and articles of association or other
organizational documents, and (v) do not violate any requirement of law or any
order, injunction, writ or decree of any Governmental Authority to which such
Loan Party or any of its Subsidiaries or its properties is subject, except to
the extent that such violation, individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect.


(b) Enforceability. This Second Amendment has been duly executed and delivered
by each Loan Party party hereto and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.


(c) No Default. No Default or Event of Default has occurred and is continuing.


(d) Credit Agreement and Guaranty Representations. All of the representations
and warranties contained in the Credit Agreement or in the Guaranty Agreement by
the Borrower and each Guarantor are true and correct in all material respects as
of the Second Amendment Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.


Section 6. Acknowledgment and Consent.


(a) Each Loan Party hereby acknowledges that it has reviewed the terms and
provisions of this Second Amendment and consents to the amendments of the Credit
Agreement effected pursuant to this Second Amendment. Each Guarantor hereby
confirms that it will continue to guarantee, to the fullest extent possible in
accordance with the Loan Documents, the payment and performance of all
Obligations when due.


(b) Each Loan Party acknowledges and agrees that each of the Loan Documents to
which it is a party shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Second Amendment.


(c) This Second Amendment shall not extinguish the obligations for the payment
of money outstanding under the Credit Agreement or discharge or release the
priority of any Loan Document or any other guarantee therefor. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Credit Agreement or any Loan Document, which shall remain
in full force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith.


Section 7. Miscellaneous.


(a) On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Second Amendment.



--------------------------------------------------------------------------------





(b) This Second Amendment shall not by implication or, except as expressly
provided herein, otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the existing Credit Agreement or any other Loan Document, and, except as
specifically amended hereby, this Second Amendment shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the existing Credit Agreement or any other provision
of the existing Credit Agreement or of any other Loan Document, all of which
shall remain in full force and effect and are hereby ratified and affirmed in
all respects. Nothing herein shall be deemed to entitle the Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.


(c) The provisions of this Second Amendment shall be binding and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted by the Credit Agreement.


(d) This Second Amendment may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument. Delivery of an executed counterpart of this Second
Amendment by facsimile transmission or other electronic transmission (e.g.,
“.pdf” or “.tif”) shall be effective as delivery of an original executed
counterpart hereof. The words“execution,” “execute”, “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Second Amendment and the transactions contemplated hereby shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


(e) If any provision of this Second Amendment is invalid, illegal or
unenforceable in any jurisdiction then, to the fullest extent permitted by law,
(a) such provision shall, as to such jurisdiction, be ineffective to the extent
(but only to the extent) of such invalidity, illegality or unenforceability, (b)
the other provisions of this Second Amendment shall remain in full force and
effect in such jurisdiction and (c) the invalidity, illegality or
unenforceability of any such provision in any jurisdiction shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.


(f) This Second Amendment shall be a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents.


(g) This Second Amendment shall be construed in accordance with and governed by
the law of the State of New York.


(h) This Second Amendment, together with the Loan Documents and any separate
agreements with respect to fees payable to the Administrative Agent, embodies
the entire agreement and understanding among the Credit Parties, the Lenders and
the Administrative Agent and supersedes all prior or contemporaneous agreements
and understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.



--------------------------------------------------------------------------------





(i) The Borrower shall pay or reimburse the Administrative Agent for all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Milbank LLP) incurred in connection with this Second Amendment.


[Signature Pages Follow]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their proper and duly authorized officers as of the day and
year first above written.


ROYAL BANK OF CANADA, as Administrative Agent
By: /s/ Ann Hurley
Name: Ann Hurley
Title: Manager, Agency




ROYAL BANK OF CANADA, as an LC Issuer
By: /s/ Kevin Bemben
Name: Kevin Bemben
Title: Authorized Signatory




ROYAL BANK OF CANADA, as a Lender
By: /s/ Kevin Bemben
Name: Kevin Bemben
Title: Authorized Signatory




U.S. BANK NATIONAL ASSOCIATION, as an LC Issuer
By: /s/ Andre Liu
Name: Andre Liu
Title: Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Andre Liu
Name: Andre Liu
Title: Vice President




ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Liliana Huerta Correa
Name: Liliana Huerta Correa
Title: Senior Vice President




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender



--------------------------------------------------------------------------------



By: /s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory


By: /s/ Komal Shah
Name: Komal Shah Title: Authorized Signatory




GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory




THE NORTHERN TRUST COMPANY, as a Lender
By: /s/ Peter J. Hallan
Name: Peter J. Hallan
Title: Vice President


CIBC BANK USA, as a Lender
By: /s/ Amanda Buzdum
Name: Amanda Buzdum
Title: Relationship Manager




BARCLAYS BANK PLC, as a Lender
By: /s/ Evan Moriarty
Name: Evan Moriarty
Title: Vice President




RADIAN GROUP INC., as Borrower
By: /s/ William T. Tomljanovic
Name: William T. Tomljanovic
Title: Senior Vice President, Chief Investment Officer & Treasurer









